Exhibit 10-C

 

SHOE CARNIVAL, INC.

2017 EQUITY INCENTIVE PLAN

 

Restricted Stock Unit Award Agreement

(Executive Officers)

 

Shoe Carnival, Inc. (the “Company”), pursuant to its 2017 Equity Incentive Plan
(the “Plan”), hereby grants an award of Restricted Stock Units to you, the
Participant named below. The terms and conditions of this Award are set forth in
this Restricted Stock Unit Award Agreement (the “Agreement”), consisting of this
cover page and the Terms and Conditions on the following pages, and in the Plan
document, a copy of which has been provided or otherwise made available to you
and is incorporated by reference and made a part of this Agreement. Any
capitalized term that is used but not defined in this Agreement shall have the
meaning set forth in the Plan as it currently exists or as it is amended in the
future.

 

Name of Participant: [_______________________]   Number of Restricted Stock
Units: [_______] Grant Date:                       [_________]   Vesting
Schedule:  

 

Scheduled Vesting Dates

 

 

Number of Restricted Stock Units that Vest

 

       

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents.

 



PARTICIPANT: SHOE CARNIVAL, INC.       By: [Name]  Name:   Title:

 

1 



 

 

Shoe Carnival, Inc.

2017 Equity Incentive Plan

Restricted Stock Unit Award Agreement

 

Terms and Conditions

 

1.       Grant of Restricted Stock Units. The Company hereby grants to you, as
of the Grant Date specified on the cover page of this Agreement (the “Grant
Date”) and subject to the terms and conditions in this Agreement and the Plan,
an Award of the number of Restricted Stock Units specified on the cover page of
this Agreement (the “Units”). Each Unit represents the right to receive one
Share of the Company’s Stock. Prior to their settlement or forfeiture in
accordance with the terms of this Agreement, the Units granted to you will be
credited to an account in your name maintained by the Company. This account
shall be unfunded and maintained for book-keeping purposes only, with the Units
simply representing an unfunded and unsecured contingent obligation of the
Company.

 

2.       Restrictions Applicable to Units. Neither this Award nor the Units
subject to this Award may be sold, assigned, transferred, exchanged or
encumbered, voluntarily or involuntarily, other than a transfer upon your death
in accordance with your will, by the laws of descent and distribution or
pursuant to a beneficiary designation submitted in accordance with Section 6(d)
of the Plan. Following any such transfer, this Award shall continue to be
subject to the same terms and conditions that were applicable to this Award
immediately prior to its transfer. Any attempted transfer in violation of this
Section 2 shall be void and without effect. The Units and your right to receive
Shares in settlement of the Units under this Agreement shall be subject to
forfeiture as provided in Section 4 of this Agreement until satisfaction of the
vesting conditions set forth in Section 3 of this Agreement.

 

3.        Vesting of Units. For purposes of this Agreement, “Vesting Date” means
any date, including the Scheduled Vesting Dates specified in the Vesting
Schedule on the cover page of this Agreement, on which Units subject to this
Agreement vest as provided in this Section 3. Notwithstanding the vesting and
subsequent settlement of this Award, it shall remain subject to the provisions
of Section 17 of the Plan.

 

(a)                Scheduled Vesting. If you remain a Service Provider
continuously from the Grant Date, then the Units will vest in the amounts and on
the Scheduled Vesting Dates specified in the Vesting Schedule.

 

(b)               Accelerated or Continued Vesting. The vesting of outstanding
Units will be accelerated or continued under the circumstances provided below:

 

(1)                Death or Disability. If your Service terminates prior to the
final Scheduled Vesting Date due to your death or Disability, all of the
unvested Units shall vest as of such termination date.

 

(2)               Termination by the Company without Cause or Voluntarily by You
for Good Reason. If your Service is terminated by the Company without Cause or
voluntarily by you for Good Reason in accordance with the procedures set forth
in your [Amended and Restated] Employment and Noncompetition Agreement dated
[                     ] (the “Employment Agreement”) prior to the final
Scheduled Vesting Date, all of the unvested

 

2 



 

 

Units shall vest as of such termination date. For purposes of this Agreement,
“Cause” and “Good Reason” are each as defined in your Employment Agreement.

 

(3)               Change in Control. If a Change in Control occurs while you
continue to be a Service Provider and prior to the final Scheduled Vesting Date,
the following provisions shall apply:

 

(i)                 If, within 24 months after a Change of Control (A) described
in paragraphs (i) or (ii) of Section 2(f) of the Plan or (B) that constitutes a
Corporate Transaction as defined in paragraph (iii) of Section 2(f) of the Plan
and in connection with which the surviving or acquiring entity (or its parent
entity) has continued, assumed or replaced this Award, you cease to be a Service
Provider due to a termination by the Company without Cause or voluntarily by you
for Good Reason in accordance with the procedures set forth in your Employment
Agreement, then all unvested Units shall immediately vest in full upon such
termination.

 

(ii)               If this Award is not continued, assumed or replaced in
connection with a Change in Control that constitutes a Corporate Transaction,
than all unvested Units shall immediately vest in full upon the occurrence of
the Change in Control.

 

(iii)             For purposes of this Section 3(b)(3), this Award will be
considered assumed or replaced under the circumstances specified in Section
12(b)(i) of the Plan.

 

4.       Effect of Termination of Service. Except as otherwise provided in
accordance with Section 3(b) of this Agreement, if you cease to be a Service
Provider, you will immediately forfeit all unvested Units.

 

5.         Settlement of Units. After any Units vest pursuant to Section 3 of
this Agreement, the Company shall, as soon as practicable (but no later than the
15th day of the third calendar month following the Vesting Date), cause to be
issued and delivered to you (or to your personal representative or your
designated beneficiary or estate in the event of your death, as applicable), one
Share in payment and settlement of each vested Unit. Delivery of the Shares
shall be effected by the issuance of a stock certificate to you, by an
appropriate entry in the stock register maintained by the Company’s transfer
agent with a notice of issuance provided to you, or by the electronic delivery
of the Shares to a brokerage account you designate, and shall be subject to the
tax withholding provisions of Section 8 of this Agreement and compliance with
all applicable legal requirements as provided in Section 18(c) of the Plan, and
shall be in complete satisfaction and settlement of such vested Units. The
Company will pay any original issue or transfer taxes with respect to the issue
and transfer of Shares to you pursuant to this Agreement, and all fees and
expenses incurred by it in connection therewith.

 

6.       Dividend Equivalents. If the Company pays cash dividends on its Shares
while any Units subject to this Agreement are outstanding, then the Company
shall credit, as of each dividend payment date, a dollar amount of dividend
equivalents to your account. The dollar amount of the dividend equivalents
credited shall be determined by multiplying the number of Units credited to your
account pursuant to this Agreement as of the dividend record date times the
dollar amount of the cash dividend per Share. Your right to receive such accrued
dividend equivalents shall vest, and the amount of the accrued dividend
equivalents shall be paid in cash, to the same extent and at the same time as
the underlying Units to which the dividend equivalents relate vest and are
settled, as provided in Sections 3 and 5 of this Agreement. No interest shall
accrue on any unpaid dividend equivalents. Any dividend

 

3 



 

 

equivalents accrued on Units that are forfeited in accordance with this
Agreement shall also be forfeited.

 

7.       No Right to Continued Service or Future Awards. This Agreement awards
Units to you, but does not impose any obligation on the Company to make any
future grants or issue any future awards to you or otherwise continue your
participation under the Plan. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time without regard to the effect it
may have upon you under this Agreement.

 

8.       Tax Consequences and Withholding. As a condition precedent to the
delivery of Shares in settlement of vested Units, you are required to make
arrangements acceptable to the Company for payment of any federal, state, local
or foreign withholding taxes that may be due as a result of the delivery of the
Shares. The Company will retain a portion of the Shares that would otherwise be
delivered to you in settlement of vested Units, which retained Shares shall have
a Fair Market Value on the date the taxes are required to be withheld equal to
the amount of taxes required to be withheld, unless you provide notice to the
Company prior to the vesting date of the Units that you desire to pay cash or
direct the Company (or any Affiliate) to withhold from payroll or other amounts
payable to you any sums required to satisfy such withholding tax obligations,
and otherwise agree to satisfy such obligations in accordance with the
provisions of Section 14 of the Plan. Delivery of Shares in settlement of vested
Units is subject to the satisfaction of applicable withholding tax obligations.

 

9.       No Shareholder Rights. The Units subject to this Award do not entitle
you to any rights of a holder of the Company’s Stock. You will not have any of
the rights of a shareholder of the Company in connection with the grant of Units
subject to this Agreement unless and until Shares are issued to you in
settlement of the Units as provided in Section 5 of this Agreement.

 

10.       Governing Plan Document. This Agreement and the Award are subject to
all the provisions of the Plan, including the confidentiality, non-solicitation,
forfeiture and recovery provisions set forth in Section 17 of the Plan, and to
all interpretations, rules and regulations which may, from time to time, be
adopted and promulgated by the Board or the Committee pursuant to the Plan. All
interpretations of the Committee and all related decisions or resolutions of the
Board or the Committee shall be final and binding on the Company and you. If
there is any conflict between the provisions of this Agreement and the Plan, the
provisions of the Plan will govern.

 

11.       Choice of Law. This Agreement, the parties’ performance hereunder, and
the relationship between them shall be governed by, construed, and enforced in
accordance with the laws of the State of Indiana, without giving effect to the
choice of law principles thereof.

 

12.       Severability. The provisions of this Agreement shall be severable and
if any provision of this Agreement is found by any court to be unenforceable, in
whole or in part, the remainder of this Agreement shall nevertheless be
enforceable and binding on the parties. You also agree that any trier of fact
may modify any invalid, overbroad or unenforceable provision of this Agreement
so that such provision, as modified, is valid and enforceable under applicable
law.

 

13.       Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

14.       Section 409A of the Code. The award of Units as provided in this
Agreement and any issuance

 

4 



 

 

of Shares or payment pursuant to this Agreement are intended to be exempt from
Section 409A of the Code under the short-term deferral exception specified in
Treas. Reg. § 1.409A-l(b)(4).

 

15.       Electronic Delivery and Acceptance. The Company may deliver any
documents related to this Restricted Stock Unit Award by electronic means and
request your acceptance of this Agreement by electronic means. You hereby
consent to receive all applicable documentation by electronic delivery and to
participate in the Plan through an on-line (and/or voice activated) system
established and maintained by the Company or the Company’s third-party stock
plan administrator.

 

5 

